 1

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6
                                    EASTERN DISTRICT OF CALIFORNIA
 7

 8

 9   Tsunami Sales & Marketing, Inc.,               No. 2:18-cv-520 WBS/CKD

10                     Plaintiff,

11          v.                                      ORDER REFERRING MATTER TO
                                                    VOLUNTARY DISPUTE RESOLUTION
12   Johnson Outdoor Products, Inc.,                PROGRAM

13                     Defendant.

14
            Upon the stipulation of counsel for the parties, the Court does hereby order that this case
15
     be referred to the Court’s Voluntary Dispute Resolution Program (“VDRP”), and the Court’s
16

17   Case Management Plain (Dkt. 17) is hereby modified as follows:

18          A. VDRP shall be completed on or before January 2, 2019.
19          B. All discovery shall be noticed as to be completed by March 29, 2019.
20
            C. Final pretrial conference shall take place on July 22, 2019 at 1:30 p.m.
21
            D. The case shall be reset for trial on September 10, 2019 at 9:00 a.m.
22
            E. All other terms of the Court’s prior Case Management Plan (Dkt. 17) shall remain in
23             full force and effect.
24
            SO ORDERED:
25
     Dated: October 5, 2018
26
27

28
                                                     1
                                      OREDER REFERRING CASE TO VDRP
